Citation Nr: 0408592	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  03-18 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

R. Coppola




INTRODUCTION

The veteran had active service from September 1967 to 
September 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  


FINDINGS OF FACT

1.  Bilateral hearing loss and tinnitus were not diagnosed 
during active service or for many years after separation.  

2.  The probative, competent evidence of record establishes 
that the veteran's post-service bilateral hearing loss and 
tinnitus are not due to any incident or event of active 
service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2003).  

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The new legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
implement the provisions of the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  These regulations state that the 
provisions merely implement the VCAA and do not provide any 
additional rights.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claims (CAVC) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The RO initially denied the claim 
as not well grounded prior to November 9, 2000, the date the 
VCAA was enacted.  However, the RO adjudicated the claim 
subsequent to the enactment of the VCAA, which eliminated the 
concept of a well-grounded claim, redefined the obligations 
of the VA with respect to the duty to assist.  Prior to 
denying the claim in a November 2001 rating decision, the RO 
provided notice of the VCAA in April 2001.  

The RO notified the veteran of the evidence and information 
necessary to substantiate his claim for service connection in 
the April 2001 notification letter.  Specifically, the RO 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  The RO advised him 
that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
asked to advise VA if there were any other information or 
evidence he considered relevant to his claim so that VA could 
help by getting that evidence.  

Additionally, in the November 2001 rating decision, the RO 
notified veteran the reason why he was not entitled to 
service connection.  The May 2003 statement of the case fully 
provided the laws and regulations pertaining to entitlement 
to the benefits sought, and it included a detailed 
explanation as to why the veteran had no entitlement to 
service connection under the applicable laws and regulations 
based on the evidence provided at that time.  The RO also 
included the laws and regulations pertaining to the VCAA in 
the May 2003 statement of the case.  The duty to notify the 
veteran has been satisfied under the circumstances of this 
case.  38 U.S.C.A. § 5103.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2003).  

The RO requested and obtained the veteran's complete service 
medical records.  The RO also obtained the veteran's VA 
outpatient treatment records.  The claims folder also 
includes reports of VA compensation examinations.  The 
veteran does not allege that there are any other service 
medical records or records in VA's possession or any other 
federal department or agency.  38 U.S.C.A. § 5103A(b).  

The veteran submitted private medical records in support of 
his claim.  This consists of a January 1998 report of 
audiometry testing.  In May 1999 the veteran stated that 
these are the complete records from that physician.  The 
veteran previously noted he had been treated for hearing loss 
and tinnitus at his university's health center but he did not 
identify the dates of treatment.  In May 1999 the veteran 
reported that he had contacted that facility but his 1982 
medical treatment records were no longer available.  

In this case, the evidence shows that it is reasonably 
certain that the post-service private medical treatment 
records are no longer available and that any further attempts 
to obtain these records would be futile.  38 U.S.C.A. 
§ 5103A(b).  

The veteran also does not contend and the evidence does not 
indicate that there is additional and available post-service 
medical evidence that has not been obtained.  

Finally, the Board finds that another VA medical examination 
or opinion is not necessary to make a decision on the claim 
in this case.  The veteran underwent two VA compensation 
examinations in June 2002.  The VA audiologist who performed 
one of these examinations also rendered a medical opinion on 
the issue of etiology.  This opinion is based on a review of 
all the evidence in the claims folder as well as the VA 
examination findings.  This obviates any need for another 
medical opinion on the issue because the substantially 
complete application for benefits indicates that there is no 
reasonable possibility that any assistance VA would provide 
to the claimant would substantiate the claim.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d).  Consequently, no 
further development is necessary for resolution of the claim 
for service connection.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

Factual Background

The service medical records do not show examination or 
treatment for complaints of bilateral hearing loss or 
tinnitus.  There is no diagnosis of bilateral hearing loss or 
tinnitus in the service medical records.  

The September 1969 Report of Medical Examination at 
separation shows the ears, including auditory acuity, was 
normal at that time.  In the September 1969 Report of Medical 
History the veteran denied a history of ear trouble and 
hearing loss.  

The veteran filed an original application for service 
connection in January 1999.  The veteran reported having had 
hearing loss in the spring of 1969 for which he did not 
receive treatment.  

The veteran submitted private medical treatment records in 
April 1999.  This consisted of a January 1998 report of 
audiometry testing.  Although the examiner did not diagnose 
bilateral hearing loss, the reported puretone thresholds 
indicate that the veteran had a bilateral hearing loss 
disability at that time.  38 C.F.R. § 3.385.  The examiner 
reported that the veteran had bilateral tinnitus.  

The evidence includes an August 2001 VA audiology 
consultation report.  The veteran complained of longstanding 
bilateral tinnitus, which he reported began during active 
service following exposure to blast trauma.  The audiologist 
performed an examination and testing.  The test findings were 
consistent with bilateral, high frequency, sensorineural 
hearing loss with associated longstanding bilateral, moderate 
tinnitus.  

The veteran underwent a VA audiometric examination in June 
2002.  The VA audiologist certified review of the claims 
folder in connection with the examination.  The veteran 
reported decreased hearing during active service.  He 
reported constant bilateral tinnitus and in-service noise 
exposure without hearing protection.  Based on the 
examination and testing, the VA audiologist's diagnosis was 
symmetric, severe, high frequency, sensorineural hearing loss 
and tinnitus, bilaterally.  

The veteran underwent a VA ear disease examination in June 
2002.  The veteran reported that, during a firefight with the 
enemy, a mortar round exploded within several feet of his 
position.  He noticed that onset of ringing in his ears, 
which has persisted since that time.  The veteran also 
related having a hearing difficulty with background noise.  
He denied a history of head injury of family history of 
hearing loss.  He stated that his only other noise exposure 
is occasional woodworking, for which he uses hearing 
protection.  The VA physician related the findings of the VA 
audiometry examination.  The impression was a recommendation 
that the veteran undergo repeat audiometric evaluation on an 
ongoing basis and hearing protection for noise exposure.  

The evidence includes a February 2003 statement from the 
veteran's spouse.  She states that the veteran has a 
significant difficulty hearing when there is additional 
background noise.  

In April 2003 the RO referred the claims folder back to the 
VA audiologist who performed the June 2002 VA compensation 
examination.  The RO requested the examiner to render a 
medical opinion on the issue of etiology of the veteran's 
bilateral hearing loss and tinnitus.  Specifically, the RO 
requested the examiner to provide a medical opinion whether 
the veteran's bilateral hearing loss and tinnitus were 
related or due to the veteran's in-service noise trauma.  
Later that month, the VA audiologist noted that the veteran's 
service medical records showed his hearing was within normal 
limits at enlistment and separation from active service.  The 
VA audiologist opined that "[i]t is not likely that his 
hearing loss and/or tinnitus are related to his military 
service."  

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2003).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, is service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2003).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2003).  

Continuous service for 90 days or more during a period of war 
or following peacetime service after January 1, 1946, and 
post-service development of a presumptive disease to a degree 
of 10 percent within one year from the date of termination of 
such service, establishes a rebuttable presumption that the 
disease was incurred in service.  38 C.F.R. §§ 3.307, 3.309 
(2003).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The veteran seeks service connection for bilateral hearing 
loss and tinnitus.  He contends that this is due to noise 
trauma during his active service in the Republic of Vietnam.  
Specifically, he contends that he sustained acoustic trauma 
when an enemy mortar round exploded within several feet of 
his position.  He contends that he has had persistent ringing 
in his ears and a progressive difficulty hearing with 
background noise since that time.  The veteran argues that 
his current bilateral hearing loss and tinnitus are the 
direct result of his in-service noise exposure; therefore, he 
is entitled to service connection.  

Initially, the Board finds that the evidence establishes that 
the veteran has bilateral hearing loss disability and 
tinnitus.  The initial post-service medical evidence showing 
a medical diagnosis of tinnitus and clinical findings 
indicative of a bilateral hearing loss disability consists of 
the January 1998 report of private audiometry testing.  The 
examiner diagnosed bilateral tinnitus and reported puretone 
thresholds indicate that the veteran had a bilateral hearing 
loss disability at that time.  38 C.F.R. § 3.385.  

The remaining medical evidence also confirms that the veteran 
currently has bilateral hearing loss and tinnitus.  During 
the August 2001 VA audiology consultation, the test findings 
were consistent with bilateral, high frequency, sensorineural 
hearing loss with associated longstanding bilateral, moderate 
tinnitus.  During the June 2002 VA audiometric examination, 
the VA audiologist's diagnosis was symmetric, severe, high 
frequency, sensorineural hearing loss and tinnitus, 
bilaterally.  

The next question is whether there is medical evidence or 
competent lay evidence of the veteran's in-service noise 
trauma.  

The service medical records do not show examination or 
treatment for complaints of bilateral hearing loss or 
tinnitus or a diagnosis of bilateral hearing loss or tinnitus 
in the service medical records.  The Report of Medical 
Examination at separation shows the ears, including auditory 
acuity, were normal at that time.  In fact, the September 
1969 Report of Medical History the veteran denied a history 
of ear trouble and hearing loss.  

However, the veteran does not allege that he had been 
diagnosed with or treated for bilateral hearing loss or 
tinnitus during active service.  He contends that he 
sustained acoustic trauma from enemy mortar fire during 
active service.  In his January 1999 application for service 
connection reported having had hearing loss in the spring of 
1969 for which he did not receive treatment.  

The veteran's service medical records and his service 
personnel records establish that he was exposed to loud noise 
during active service.  The evidence obtained from the 
service department shows the veteran's company was exposed to 
enemy rockets, mortars, grenades, recoilless rifle fire and 
small arms fire on multiple occasions.  Based on this 
evidence and the veteran's statements that he experienced 
impaired hearing acuity and tinnitus contemporaneous with 
these events, the Board finds that the evidence shows the 
veteran was exposed to acoustic trauma from excessive noise 
during active service.  

The final question is whether there is medical evidence of a 
nexus between the veteran's documented in-service noise 
exposure and his bilateral hearing loss and tinnitus.  This 
issue is medical in nature and therefore requires a competent 
medical opinion.  

The only competent medical evidence of record addressing the 
issue of causation in this case is the VA audiologist's April 
2003 opinion.  The audiologist performed a VA compensation in 
June 2002 and had specifically certified a review of the 
claims folder in connection with the examination.  The VA 
audiologist opined that "[i]t is not likely that his hearing 
loss and/or tinnitus are related to his military service."  
The VA audiologist explained that the veteran's service 
medical records showed his hearing was within normal limits 
at enlistment and separation from active service.  This is 
the only medical evidence of record addressing the issue of 
etiology of the veteran's current bilateral hearing loss 
disability and tinnitus.  Consequently, this is the most 
probative evidence of record on this issue.  It establishes 
that the veteran's current bilateral hearing loss disability 
and tinnitus is not due to active service.  

This opinion is made by a competent medical expert and the 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

The only other evidence on this issue consists of statements 
from the veteran and his spouse that he has had ongoing and 
progressive hearing impairment since active service, which is 
attributable to the in-service noise exposure.  
Unfortunately, this does not constitute competent medical 
nexus evidence in this case because, as a lay witness he is 
not competent to render a competent medical nexus between a 
current disability and active service.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

For these reasons, the Board finds that bilateral hearing 
loss and tinnitus were not diagnosed during active service or 
for many years after separation.  The Board finds that the 
probative, competent evidence of record establishes that the 
veteran's post-service bilateral hearing loss and tinnitus 
are not due to any incident or event of active service.  The 
Board finds that the evidence is not evenly balanced in this 
case and bilateral hearing loss and tinnitus were not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



